Title: Abigail Adams to William Smith, 15 April 1798
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          sunday April 15 1798
        
        I inclose a Letter to you for Mrs Black. as there is but one post a week for Quincy, it may probably lay in the office Some days, and it is of conquence that she should have it immediatly as it respects an orphan Baby which I have under my care here. you will be so kind if mr Black should not be in Town when you receive it to send it to mr Lambs with a request to them to send it to Quincy immediatly— Since I wrote you last nothing very material has taken place in the opposition Line, but the cementing of Hearts, and the Union of mind increases. a very handsome address manly & firm was presented by the Grand Jurors of this state to the President acknowledging the Wisdom of his Measures, their confidence in him and their determination to support the Government, not like the Cambridge support, by opposing, but by uniting with the different Branches of the National Government. on twesday a smiliar address from the Merchants will be presented. I do not know how our state can wipe off the stain, from themselves, but through the legislature when they meet. it was an object with the Jacobins here, to sit on foot an opposition in Massachusetts, that they might strengthen themselves here by saying as they already have done, that the state from whence the President originated, is foremost in opposing his measures, but they will change their Sentiments I presume, or they will stand nearly alone—
        The fish came safe we have had a report that our Frigate sunk in the hale storm. it was not however credited. you may mention to Dr Welch, that young Wier will be made midshipman I have been this afternoon to hear dr morse, and have been highly Entertaind. he preach’d for dr Green— We have a number of Bostonians here at present.
        My kind Regards to Mrs smith, to dr & mrs Welch and to mr & mrs storer, Green and Aunt Edwarsds—and all the young folks in a Bunch. I wish I had them here to grace my Drawing Room. who could be so foolish as to make such a Pother about a few words between mr Giles & otis, neither of whom I believe wisht to measure swords. yet they must make a duel of it— Giles is in very bad Health—and will not come again tis said—
        we yesterday received Letters from mr Adams at Berlin and from

Thomas, three days after they reachd Berlin & whilst they could get no better accommodation than a Paltry Inn, Mrs Adams was taken dangerously sick, and before She was able to rise from Bed, Thomas was Seizd with an inflamitory soar Throat & fever poor mr Adams was nearly out of his wits, in a strang Country, not a human Being whom he knew, and even the common language he could not speak. happily he says, he found a Good English Physician When he wrote, mrs Adams was recovering, and Thomas had got quite well. the New King had waved the ceremony of new Credentials and received him upon his old one, which was a stretch of civility not shewn to others, in consideration of the compliment made his Government by sending a minister, at which the King appeard to be much pleased
        adieu my dear sir / yours affectionatly
        
          A A
        
      